                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20         Page 1 of 9 PageID 1474


                                   1     Robert A. Ball, California Bar No. 70061
                                         John M. Donnelly, California Bar No. 156965
                                   2     LAW OFFICES OF ROBERT A. BALL
                                         225 Broadway, Suite 2220
                                   3     San Diego, California 92101
                                         Telephone: (619) 234-3913; Facsimile: (619) 234-4055
                                   4     Email: rball@robertballapc.com, jdonnelly@robertballapc.com
                                   5     Benjamin H. Davidson, II, State Bar No. 05430590
                                         Mary Kathleen Davidson, State Bar No. 24070919
                                   6     McCLESKEY HARRIGER BRAZILL & GRAF LLP
                                         5010 University Avenue, Suite 500
                                   7     Lubbock, Texas 79413
                                         Telephone: (806) 796-7306; Facsimile: (806) 796-7365
                                   8     Email: bdavidson@mhbg.com, kdavidson@mhbg.com
                                   9     Attorneys for: Plaintiffs KAREN DI PIAZZA,
                                         Individually and as Mother to CORBIN JAEGER and as Personal
                                10       Representative of the Estate of CORBIN LEE JAEGER, Deceased
                                11                                 UNITED STATES DISTRICT COURT

                                12                     NORTHERN DISTRICT OF TEXAS, LUBBOCK DIVISION

                                13
                                         KAREN DI PIAZZA, Individually and As       CIVIL ACTION
                                14       Mother to CORBIN JAEGER and As
                                         Personal Representative of the Estate of   CASE NO. 5-19CV0060-C
                                15       CORBIN LEE JAEGER, Deceased,
                                                                                    PLAINTIFF KAREN DI PIAZZA,
                                16                           Plaintiff,             INDIVIDUALLY AND AS MOTHER TO
                                         v.                                         CORBIN JAEGER AND AS PERSONAL
                                17                                                  REPRESENTATIVE OF THE ESTATE
                                18       WEATHER GROUP TELEVISION, LLC              OF CORBIN LEE JAEGER,
                                         dba THE WEATHER CHANNEL, a                 DECEASED’S RULE 26(a)(2)(B)
                                19       Georgia limited liability company;         DISCLOSURE OF EXPERT
                                         WEATHER GROUP, LLC, a Delaware
                                         limited liability company; CF              TESTIMONY
                                20
                                         ENTERTAINMENT, INC. dba
                                21       ENTERTAINMENT STUDIOS, a California
                                         corporation; ENTERTAINMENT STUDIOS
                                22       NETWORKS, INC., a California
                                         corporation; ENTERTAINMENT STUDIOS
                                23       MEDIA, INC., a California corporation;
                                         ENTERTAINMENT STUDIOS MEDIA
                                24       HOLDINGS, INC., a Delaware corporation;
                                         NBCUNIVERSAL MEDIA, LLC, a
                                25       Delaware limited liability company; BAIN
                                         CAPITAL INVESTORS, LLC, a Delaware
                                26       limited liability company; THE
                                         BLACKSTONE GROUP, INC., a Delaware
                                27       corporation; TV HOLDINGS 1, LLC, a
                                         Delaware limited liability company; TV
                                28       HOLDINGS 2, LLC, a Delaware limited
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 1
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20              Page 2 of 9 PageID 1475


                                   1     liability company; TV SPINCO LLC, a
                                         Delaware limited liability company;
                                   2     SHEENA BITTLE as Personal
                                         Representative of the Estate of KELLEY
                                   3     GENE WILLIAMSON; KEITH DANIELS as
                                         Personal Representative of the Estate of
                                   4     RANDALL D. YARNALL,
                                   5                          Defendants.
                                   6
                                   7
                                   8        PLAINTIFF KAREN DI PIAZZA, INDIVIDUALLY AND AS MOTHER TO CORBIN
                                   9       JAEGER AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF CORBIN
                                10            LEE JAEGER, DECEASED’S RULE 26(a)(2)(B) DISCLOSURE OF EXPERT
                                11                                              TESTIMONY
                                12              TO THE HONORABLE JUDGE OF SAID COURT:
                                13              In accordance with Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure, Plaintiff
                                14       Karen Di Piazza, individually and as Mother to Corbin Jaeger and as Personal
                                15       Representative of The Estate of Corbin Lee Jaeger, Deceased’s (“Plaintiff”) Rule
                                16       26(a)(2)(B) Disclosure of Expert Testimony respectfully submits to the Court and provide
                                17       to Defendants Weather Group Television, LLC dba The Weather Channel, et al. Pretrial
                                18       Disclosures, consisting of the following persons who may be used at trial or in discovery
                                19       to present evidence under Rules 702, 703, or 706 of the Federal Rules of Evidence.
                                20                                                    I.
                                21                          EXPERT WITNESSES RETAINED BY PLAINTIFF
                                22              At this time, Plaintiff has not retained or specially employed anyone to provide
                                23       expert testimony in this action.
                                24                                        II.
                                                NON-RETAINED EXPERTS WHO MAY PROVIDE EXPERT TESTIMONY
                                25
                                26              1.     Nathaniel L. Washburn
                                                       And other representatives of
                                27                     Texas Highway Patrol Division
                                                       Dept of Public Safety, State of Texas including, but not limited to:
                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 2
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20                 Page 3 of 9 PageID 1476


                                   1                   Jerry D, Johnson
                                                       Roger Medrano
                                   2
                                                       Frank Mosher
                                   3                   Andrew Wilson
                                                       215 South Berkshire
                                   4                   Crosbyton, TX 78773-0140 (806) 675-2131
                                                       J. Bratcher
                                   5
                                                       1212 Houston Street
                                   6                   Levelland, TX 79336 (806) 894-7026

                                   7
                                                Nathaniel L. Washburn is the Texas Highway Patrol Division Trooper who
                                   8
                                         responded to the crash that killed Corbin Jaeger and investigated the matter. Trooper
                                   9
                                         Washburn is expected to testify about his observations at the scene and investigation into
                                10
                                         the crash, including, but not limited to, the cause of the collision, the relative speeds of the
                                11
                                         vehicles involved immediately beforehand and any violations of traffic safety laws that
                                12
                                         contributed to the accident. Trooper Washburn, as well as the other members of the Texas
                                13
                                         Highway Patrol identified above may be deposed. For further information concerning
                                14
                                         Trooper Washburn’s opinions and qualifications, see the Major Crash Investigation Report
                                15
                                         dated April 11, 2018 prepared by Trooper Washburn related to the fatal March 28, 2017
                                16
                                         automobile accident, which is the subject of these proceedings. See also DI PIAZZA
                                17
                                         000147-000553, all of which materials previously have been served upon the parties in
                                18
                                         discovery. It is anticipated that other law enforcement officers assisted in the investigation
                                19
                                         and will be expected to testify as to their involvement.
                                20
                                                2.     Thomas R. Parsons, M.D., F-ASCP, D-ABP (AP/CP/FP), Forensic
                                21
                                                       Pathologist South Plains Forensic Pathology
                                22                     202 Avenue Q
                                                       Lubbock, Texas 79415
                                23                     (806) 790-9611
                                24
                                                Dr. Parsons is expected to present evidence about the autopsy he performed on
                                25
                                         Corbin Jaeger and his findings, opinions, and conclusions based upon that autopsy and
                                26
                                         any information that may have been provided to Dr. Parsons about the crash occurrence
                                27

                                28       made the basis of this action or the investigation of that occurrence which has an impact
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 3
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20              Page 4 of 9 PageID 1477


                                   1     on his findings, opinions, and conclusions. It is expected that Dr. Parsons will testify,
                                   2
                                         among other things, about whether Corbin Jaeger experienced any conscious physical
                                   3
                                         pain or emotional pain, torment, and suffering as a result of the crash occurrence made
                                   4
                                         the basis of this action; the cause of his death; the manner of his death; the mechanism
                                   5
                                   6     of his death; and the time of his death with respect to the trauma that caused it. For further

                                   7     information concerning Dr. Parson’s qualifications and opinions, see his May 20, 2017
                                   8
                                         correspondence to Karen Di Piazza and his April 10, 2017 Autopsy Report. See also DI
                                   9
                                         PIAZZA 000701-000708, all of which materials previously have been served upon the
                                10
                                         parties in discovery.
                                11
                                12              3.     Judge Nancy Stone
                                                       Justice of the Peace
                                13                     508 Crow Street
                                                       Dickens, Texas 79229 (806) 623-5233
                                14
                                15              It is expected that Ms. Stone will testify about her investigation, in her capacity as

                                16       a Justice of the Peace, of the death of Corbin Jaeger, and the subject matter addressed
                                17
                                         and reported by her in Corbin Jaeger's death certificate including the immediate cause of
                                18
                                         his death and the approximate interval between onset of the immediate cause of death
                                19
                                         and death. For further information concerning Ms. Stone’s opinions and observations, see
                                20
                                21       the Certificate of Death, State File Number 142-17-078956, issued June 1, 2027. See also

                                22       DI PIAZZA 00090, all of which materials previously have been served upon the parties in
                                23
                                         discovery.
                                24
                                                4.     Lanny Dean
                                25                     167 Cody Dr.
                                                       Rogersville, MO 65742 (918) 865-2959
                                26
                                27

                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 4
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20              Page 5 of 9 PageID 1478


                                   1            Mr. Dean holds a Bachelor of Science degree in Electrical Engineering and is in the
                                   2
                                         process of obtaining a Bachelor of Science degree in Meteorology. He is a photojournalist,
                                   3
                                         non-degree meteorologist and a twenty-nine (29) year storm chasing tours veteran. He is
                                   4
                                         the owner and lead forecasting guide of Extreme Chase Tours, a company that offers
                                   5
                                   6     storm chasing tours. It is expected that Mr. Dean will testify as to his personal observations

                                   7     of the driving habits of Kelley Williamson and Randall Yarnall and his communications with
                                   8
                                         individuals at The Weather Channel related to same. He may also provide opinions as to
                                   9
                                         safety standards related to storm tracking within the storm tracking community and
                                10
                                         Messrs. Williamson and Yarnall repeated violations of those standards, inclusive of
                                11
                                12       violating traffic safety laws and proper positioning when tracking tornados. For further

                                13       information concerning Mr. Dean’s qualifications, observations and opinions see his
                                14
                                         declaration in support of PLAINTIFF KAREN DI PIAZZA, INDIVIDUALLY AND AS
                                15
                                         MOTHER TO CORBIN JAEGER AND AS PERSONAL REPRESENTATIVE OF THE
                                16
                                         ESTATE OF CORBIN LEE JAEGER, DECEASED’S OPPOSITION TO DEFENDANT
                                17
                                18       WEATHER GROUP TELEVISION, LLC’S MOTION FOR SUMMARY JUDGMENT. See

                                19       also Document 141-1, pp. 67-92.
                                20
                                                5.     John Haxby
                                21                     2720 North 74th Street
                                                       Lincoln, NE 68507 (402) 525-4065
                                22
                                                Mr. Haxby has over forty years work experience as a photojournalist with various
                                23
                                24       media companies and as a freelance photojournalist. He is also an experienced storm

                                25       tracker. It is expected that Mr. Haxby will testify as to his personal observations of the
                                26
                                         driving habits of Kelley Williamson and Randall Yarnall and his communications with
                                27
                                         individuals at The Weather Channel related to same. He may also provide opinions as to
                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 5
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20           Page 6 of 9 PageID 1479


                                   1     safety standards related to storm tracking within the storm tracking community and
                                   2
                                         Messrs. Williamson and Yarnall violations of those standards. For further information
                                   3
                                         concerning Mr. Haxby’s qualifications, observations and opinions see his deposition taken
                                   4
                                         in these proceedings.
                                   5
                                   6           6.     Kathryn Prociv
                                                      5315 Chandley Farm Circle
                                   7                  Centreville, VA 20120 (703) 988-9267
                                   8
                                               Ms. Prociv is currently a meteorologist and producer for NBC News. She has been
                                   9
                                         certified by the American Meteorological Society as a Certified Consulting Meteorologist.
                                10
                                         At the time of the automobile accident that is the subject of these proceedings, she was
                                11
                                12       employed as a weather producer with The Weather Channel. It is expected that Ms. Prociv

                                13       will testify as to her personal observations of the storm positioning habits of Kelley
                                14
                                         Williamson and Randall Yarnall and her communications with individuals at The Weather
                                15
                                         Channel related to same. She will also testify about complaints she received from third
                                16
                                         parties related the driving habits of Messrs. Williamson and Yarnall and her
                                17
                                18       communications with individuals at The Weather Channel related to same. She may also

                                19       provide opinions as to safe practices utilized by storm trackers when tracking tornados
                                20
                                         and Messrs. Williamson and Yarnall’s failure to adhere to those standards on multiple
                                21
                                         occasions. For further information concerning Ms. Prociv’s qualifications, observations
                                22
                                         and opinions see her deposition taken in these proceedings.
                                23
                                24             7.     Douglas S. Kiesling
                                                      56 South 33rd Avenue, Suite 338
                                25                    St. Cloud, MN 56301 (651) 238-0258
                                26
                                               Mr. Kiesling has over twenty years of experience filming and photographing storms
                                27
                                         and severe weather events. He is the owner and president of StormChasingVideo.com,
                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 6
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20                Page 7 of 9 PageID 1480


                                   1     LLC, a Minnesota limited liability company (hereafter “SCV”), which has been in business
                                   2
                                         for over nineteen years. SCV operates as a broker between approximately sixty freelance
                                   3
                                         videographers and photographers and television news networks to facilitate the sale of
                                   4
                                         severe weather footage from freelancers to the news networks and archived clients. It is
                                   5
                                   6     expected that Mr. Kiesling will testify as to his personal observations of the driving habits

                                   7     of Kelley Williamson and Randall Yarnall and his communications with individuals at The
                                   8
                                         Weather Channel related to same. He may also provide opinions as to safety standards
                                   9
                                         related to storm tracking within the storm tracking community and Messrs. Williamson and
                                10
                                         Yarnall repeated violations of those standards, inclusive of violating traffic safety laws. For
                                11
                                12       further information concerning Mr. Dean’s qualifications, observations and opinions see

                                13       his declaration in support of PLAINTIFF KAREN DI PIAZZA, INDIVIDUALLY AND AS
                                14
                                         MOTHER TO CORBIN JAEGER AND AS PERSONAL REPRESENTATIVE OF THE
                                15
                                         ESTATE OF CORBIN LEE JAEGER, DECEASED’S OPPOSITION TO DEFENDANT
                                16
                                         WEATHER GROUP TELEVISION, LLC’S MOTION FOR SUMMARY JUDGMENT. See
                                17
                                18       also Document 141-3, pp. 343-348.

                                19
                                                                                       III.
                                20
                                                                              OTHER EXPERTS
                                21
                                                Although not subscribing to or endorsing the opinions thereof, the qualifications
                                22
                                         thereof, the relevancy thereof or the reliability thereof, Plaintiff reserves the right to and
                                23
                                         does hereby cross-designate as adverse expert witnesses, those expert witnesses who
                                24
                                         have been identified by the Defendants. Plaintiff does not waive any challenge to the
                                25
                                         qualifications of these experts to render such opinions or any other legal challenge to
                                26
                                         such opinions. Through this designation, Plaintiff does not necessarily agree with nor
                                27
                                         vouch for the qualifications or credibility of any such witnesses or their opinions or the
                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 7
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20               Page 8 of 9 PageID 1481


                                   1     reliability, materiality, or admissibility of information and/or tangible things produced by
                                   2     these individuals in general; through this designation, Plaintiff reserves the opportunity to
                                   3     rely upon or elicit certain opinions and/or evidence from these witnesses to the extent
                                   4     Plaintiff elects to do so.
                                   5                                                   IV.
                                   6            Plaintiff reserves the right to call undesignated, rebuttal expert witnesses and/or
                                   7     fact witnesses, whose testimony cannot reasonably be foreseen until the presentation of
                                   8     the evidence at trial.
                                   9                                                   V.
                                10              Plaintiff reserves additional rights and privileges she has or may have with regard
                                11       to expert witnesses, pursuant to the Federal Rules of Civil Procedure, the Federal Rules
                                12       of Evidence, the case law constituting same, and any rulings or orders of this Court.
                                13
                                         DATED: October 6, 2020                 LAW OFFICES OF ROBERT A. BALL
                                14
                                15
                                                                                 By: /s/ Robert A. Ball
                                16                                                  ROBERT A. BALL, SBN (CA) 00761
                                                                                    JOHN M. DONNELLY, SBN (CA) 156965
                                17                                                  ADMITTED PRO HAC VICE
                                                                                    Plaintiff KAREN DI PIAZZA,
                                18                                                  Individually and as Natural Mother to CORBIN
                                                                                    JAEGER and as
                                19                                                  Executor/Administrator/Representative of the
                                                                                    Estate of CORBIN JAEGER, DECEASED
                                20                                                  225 Broadway, Suite 2220
                                                                                    San Diego, California 92101
                                21                                                  Telephone (619) 234-3913; Fax (619) 234-4055
                                                                                    rball@robertballapc.com
                                22                                                  jdonnelly@robertballapc.com
                                23
                                24       ///
                                25       ///
                                26       ///
                                27       ///
                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 8
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 149 Filed 10/06/20             Page 9 of 9 PageID 1482


                                   1     DATED: October 6, 2020              MCCLESKEY HARRIGER BRAZILL & GRAF LLP
                                   2
                                   3                                         By: /s/ Benjamin H. Davidson, II
                                                                                 BENJAMIN H. DAVIDSON, II, SBN 05430590
                                   4                                             MARY KATHLEEN DAVIDSON, SBN 24070919
                                                                                 Plaintiff KAREN DI PIAZZA,
                                   5                                             Individually and as Natural Mother to CORBIN
                                                                                 JAEGER and as
                                   6                                             Executor/Administrator/Representative of the
                                                                                 Estate of CORBIN JAEGER, DECEASED
                                   7                                             5010 University Avenue, 5th Floor
                                                                                 Lubbock, Texas 79413
                                   8                                             Telephone (806) 796-7306; Fax (806) 796-7365
                                                                                 bdavidson@mhbg.com
                                   9                                             kdavidson@mhbg.com
                                10
                                11
                                12
                                13
                                14
                                15
                                16                                     CERTIFICATE OF SERVICE
                                17             I hereby certify that the foregoing instrument was electronically filed via the Court’s
                                18       CM/ECF system and a true and correct copy of same was served via certified U.S. Mail to
                                19       all counsel of record in accordance with Federal Rules of Civil Procedure on the 6th day of
                                20       October, 2020.
                                21
                                22
                                                                                   By: /s/ Robert A. Ball___________
                                23                                                     Robert A. Ball, Esquire
                                24
                                25
                                26
                                27

                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19   PLAINTIFF’S DISCLOSURE OF EXPERT TESTIMONY - Page 9
 TELEP H ON E    6 1 9 -23 4 -3 91 3
